IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-50228
                          Conference Calendar



JERRY LEWIS DEDRICK,

                                           Plaintiff-Appellant,


versus

UNITED STATES OF AMERICA; BILL CLINTON,
President of the United States of America,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. MO-95-CV-213
                        - - - - - - - - - -
                           June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jerry Lewis Dedrick, Texas prisoner #662909, has filed a

request to proceed in forma pauperis (IFP) on appeal of the

district court’s dismissal of his action construed as a petition

for writ of habeas corpus under 28 U.S.C. § 2254.        See Fed. R.

App. P. 22(b).    Dedrick argues that his state conviction for

delivery of cocaine violates his Equal Protection rights because


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-50228
                               - 2 -

the defendants are also involved in drug-trafficking but have not

been convicted for the drug offenses.     Because Dedrick failed to

exhaust his state remedies, we DENY his IFP motion and DISMISS

his appeal.   See Richardson v. Procunier, 762 F.2d 429, 431-32

(5th Cir. 1985).   We also DENY as moot Dedrick’s motions for

summary judgment and appointment of counsel.

     IFP MOTION DENIED; MOTIONS DENIED AS MOOT; APPEAL DISMISSED.